Citation Nr: 0107419	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1965.  The veteran was a prisoner of war of the German 
government from February 1943 to April 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reclassified the veteran's psychiatric 
disability as post-traumatic stress disorder (formerly rated 
as anxiety reaction) and assigned the disability a 30 percent 
disability rating.

The veteran's claim of entitlement to service connection for 
a heart condition is addressed in the remand attached to this 
decision.


FINDINGS OF FACT

1.  The evidence of record has been appropriately developed 
and the veteran has been notified of the evidence required to 
demonstrate entitlement to an increased rating.

2.  The evidence shows occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, panic attacks (weekly or less 
often), and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater 
than 30 percent, for post-traumatic stress disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for anxiety 
reaction with depressive features by means of a December 1982 
rating decision, which assigned a 10 percent disability 
rating.  A May 1999 rating decision assigned an increased 
rating of 30 percent and reclassified the veteran's 
disability as post-traumatic stress disorder (formerly rated 
as anxiety reaction).  That rating is the subject of this 
appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (2000).  Under those criteria, a rating of 50 percent 
is warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (2000).

A December 10, 1997, private medical report notes that the 
veteran's dementia had probably stabilized, although he was 
still a little inappropriate.

An August 19, 1998, private medical report notes that the 
veteran's wife stated that he had not had any further 
deterioration in mental status.

An April 1999 VA post-traumatic stress disorder examination 
shows that the veteran was 82 years old and married.  He 
lived with his wife and had been retired since 1979.  The 
veteran had been treated for depression for the previous 
three years.  The veteran was a prisoner of war for 27 months 
and was released in August 1945.  He remained in service 
until 1965, attaining the rank of Lieutenant Colonel.  
Following retirement, the veteran took an appointment as a 
professor of aerospace engineering at Auburn University and 
worked there until retirement.

The veteran complained of nervousness and stated that he was 
unable to write at the time of the examination due to 
nervousness.  He was ruled out to have any Parkinson's 
disease.  He also suffered from nightmares and depression and 
was on medication for depression.  He had trouble sleeping 
and had flashbacks.  He awoke at night in cold sweats and 
could not return to sleep.  He also suffered from intrusive 
thoughts about his prisoner of war experiences.  His symptoms 
had worsened since seeing the movie Saving Private Ryan and 
other military news on television.  He reported having panic 
attacks on and off throughout his retirement period.

The veteran was a neatly kept and moderately nourished 
elderly male who was friendly and cooperative during his 
interview.  He spoke softly and coherently.  He was sensible 
and logical in his speech.  He exhibited no speech or thought 
disorder.  His affect was somewhat constricted and he also 
appeared to be dysphoric and anxious.  He denied any 
hallucinations or delusions.  His memory was intact.  He was 
oriented well.  His insight and judgment were intact.  The 
examiner provided a diagnosis of moderate post-traumatic 
stress disorder with depression.  The examiner provided a 
global assessment of functioning of 60.

The Board finds that the evidence shows that the veteran's 
disability warrants a rating of 30 percent.  The evidence 
shows that the veteran has a depressed mood and anxiety, for 
which he is being treated with medication.  He also suffers 
from sleep impairment due to flashbacks and awakening during 
the night.  The evidence also shows that the veteran has 
suffered "off and on" from panic attacks.  The veteran also 
complained at the time of his most recent examination that he 
was unable to write due to nervousness, which would seem to 
qualify as an intermittent inability to perform occupational 
tasks (although exhibiting routine behavior, self-care, and 
normal conversation).  The most recent evidence from the VA 
examination shows that the veteran's memory was intact, 
despite some early references to dementia.  The evidence does 
not demonstrate suspiciousness.  The evidence also does not 
demonstrate social impairment which would warrant a rating 
greater than 30 percent.  The Board finds that the veteran's 
disability more nearly approximates the criteria for a rating 
of 30 percent pursuant to the criteria for the evaluation of 
mental disorders.

The Board finds that the veteran's disability is not 
productive of symptomatology which would warrant a rating of 
50 percent.  The evidence shows that the veteran has 
constricted affect.  The evidence also demonstrates 
disturbances of motivation and mood due to depression and 
anxiety.  However, the evidence does not show circumstantial, 
circumlocutory, or stereotyped speech.  In fact, the most 
recent examination found the veteran spoke softly, 
coherently, sensibly, and logically.  He exhibited no speech 
disorder.  The evidence shows that the veteran has complained 
of panic attacks "off and on," however the evidence does 
not show that the veteran has panic attacks more than once 
per week.  The evidence does not show any difficulty in 
understanding complex commands or impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  In fact, the most 
recent VA examination found the veteran's memory was intact.  
The evidence does not demonstrate any impaired judgment or 
impaired abstract thinking.  The most recent VA examination 
found no thought disorder.  The veteran's judgment was 
intact.  The evidence does not demonstrate any difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore, the Board finds that the veteran's 
symptomatology more nearly approximates the criteria for a 
rating of 30 percent.  While the evidence does show two of 
the criteria for the higher rating of 50 percent, his overall 
disability picture more nearly resembles the criteria for a 
rating of 30 percent because the veteran meets almost all of 
the criteria for the 30 percent rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 30 percent, 
for post-traumatic stress disorder are not met.  The 
preponderance of the evidence is against the veteran's claim, 
and his claim is therefore denied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


ORDER

Entitlement to an increased rating, greater than 30 percent, 
for post-traumatic stress disorder is denied.


REMAND

The veteran's claim of entitlement to service connection for 
a heart condition was denied by a May 1999 rating decision.  
An October 1999 letter from the veteran's representative 
expresses disagreement with that rating decision.  The 
veteran has not been issued a statement of the case on that 
issue.

The Board feels that the veteran should be issued a statement 
of the case on the issue of entitlement to service connection 
for a heart condition and should be informed of the action 
necessary to perfect an appeal.

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case on the issue of entitlement to 
service connection for a heart condition 
and should inform the veteran of the 
action necessary to perfect an appeal 
with regard to that issue.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested action.

The purpose of this REMAND is to allow the veteran the 
opportunity to perfect an appeal.  No inference should be 
drawn regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



